DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on July 17, 2020.
Claims 1–20 are currently pending and have been examined.
Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 9, line 1, “An financial product discover system” should read “A financial product discovery system”.
In claim 9, line 13, “watchlist” should read “watch list” for consistency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(1)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(2)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always, linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(3)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1, line 4, includes the limitation “user interface module to provide”, and thus includes a generic placeholder (“user interface module”) and functional language (“provide”).  The limitation, however, recites sufficient structure to achieve the function (“user interface” has sufficient structure).  The limitation “user interface module to provide” has therefore not been interpreted under 35 U.S.C. 112(f) as a means plus function limitation.  Claim 9, line 4, contains not be interpreted as a means plus function limitation as well.  Claim 20, line 4, contains an identical limitation and thus will not be interpreted as a means plus function limitation as well.
Claim 1, line 6, includes the limitation “communications module to receive” and thus includes a generic placeholder (“communications module”) and functional language (“to receive”).  And, the limitation does not recite sufficient structure to achieve the function (“communications module” has insufficient structure).  The limitation “communications module to receive” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding communication structure being recited in specification paragraph 31.  Claim 9, line 7, contains an identical limitation and thus will be interpreted as a means plus function limitation, with the corresponding communication structure being recited in specification paragraph 31 as well.  Claim 20, line 7, contains an identical limitation and thus will be interpreted as a means plus function limitation, with the corresponding communication structure being recited in specification paragraph 31 as well.
Claim 5, line 1, includes the limitation “gesture module interprets” and thus includes a generic placeholder (“gesture module”) and functional language (“interprets”).  And, the limitation does not recite sufficient structure to achieve the function (“gesture module” has insufficient structure).  The limitation “gesture module interprets” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding gesture structure being recited in specification paragraph 31.  Claim 13, line 1, contains an identical limitation and thus will be interpreted as a means plus function limitation, with the corresponding gesture structure being recited in specification paragraph 31 as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claims 1–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the computing device” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the computing device” has been interpreted as “a computing device”.  Claims 2–8 are also rejected due to their dependency on claim 1.
Claim 3 recites the limitation “the analytics” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the analytics” has been interpreted as any analytics.  Claim 4 is also rejected due to its dependency on claim 3.

Claim 20 recites the limitation “the computing device” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the computing device” has been interpreted as “a computing device”.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–20 are directed to a machine (“A financial product discovery system”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 20, the specific limitations that recite an abstract idea are:
 . . . store a plurality of financial product information; 
 . . . provide each the plurality of financial product information in a company window and a financial product information window . . .; 
 . . . receive a gesture or an indicator provided by the user  . . ., and wherein the user interacts with historical information corresponding to the financial product; 
generate a pool of financial products; 
apply a filter provided by the user; 
apply a financial product evaluation algorithm; 
provide results . . ., wherein the results include the plurality of financial products; and 
wait for a user interaction with each of the plurality of financial products; 
 . . . accept or deny the financial product displayed to the user . . ., wherein accepting the financial product saves the financial product to a watch list . . . to store accepted financial products and associate the stored financial products with a user profile and the watch list.
The claims, therefore, recite selecting and saving financial products, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction—these financial products are for the purpose of trading (Spec ¶ 28: “The financial product may be traded using a fiduciary intermediary or bought and sold directly between users of the system.”).  The claims also recite an algorithm for presenting financial products, which is the abstract idea of mathematical concepts because it recites a mathematical relationship.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“financial product database”, “user interface module”, “user interface”, computing device”, “communications module”, “processor”, “user portfolio database”, “gesture module”, “ranking module”, and “matching engine”).

Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 20 is not patent eligible.
Independent claims 1 and 9 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  Claim 20 includes all of the limitations of claims 1 and 9, so, under the same analysis, claims 1 and 9 are also not patent eligible.
Dependent claims 2–8 and 10–19 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claim 2, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites receiving a gesture and presenting information in response.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and a response, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and a response to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 3, 4, and 10–12, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite presenting various analytics, including graphs, charts, and historical data.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 5 and 13, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the presentation recited in claims 1 and 9 by further specifying the gesture—“to determine if the user has accepted or denied”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6 and 14, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite displaying a ranking on a leaderboard.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 7 and 15, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite transmitting the watch list to a social media system.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 8 and 16, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite receiving a search through a search engine.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claim 17, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the presentation recited in claim 9 by further specifying the icons—“accept icon” and “deny icon”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 18 and 19, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite displaying historical information, including a summary.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1–5, 7–13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther, U.S. Patent App. No. 2018/0158142 (“Gunther”) in view of Liu, U.S. Patent App. No. 2013/0151372 (“Liu”).
For claim 1, Gunther teaches:
A financial product discovery system, comprising (¶ 67: electronic platform):
a financial product database configured to store a plurality of financial product information (¶ 69: databases storing information associated with investment products);
a user interface module to provide each the plurality of financial product information in a window on the user interface provided on the display of the computing device (Fig. 12B, ¶ 162: user interface displaying information about investment product);
a communications module to receive a gesture or an indicator provided by the user on the user interface of the computing device (¶ 162–163: user makes selections from multiple options for parameters related to investment product; ¶ 210: interface can be touch screen interactions)
a processor to . . . accept or deny the financial product displayed to the user via the user interface module, wherein accepting the financial product saves the financial product to a watch list in operable communication with a user portfolio database to store accepted financial products and associate the stored financial products with a user profile and the watch list (¶ 183: products may be added to investment queue; ¶ 200: user profile includes saved products).
Gunther does not teach: analyze the gesture or indicator.
Liu, however, teaches:
analyze the gesture or indicator (¶ 67: accept icon and deny icon; ¶ 59: acceptance or denial based on input).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the product generation in Gunther by adding the electronic functionalities of Liu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating communication with many users—through an electronic system—a benefit explicitly disclosed by Liu (¶ 4: electronic system provides benefit of exposure to more users).
For claim 2, Gunther and Liu teach all the limitations of claim 1 above, and Gunther further teaches:
The system of Claim 1, wherein a secondary gesture permits the user to access additional information (¶ 170: user may get additional information).
For claim 3, Gunther and Liu teach all the limitations of claim 2 above, and Gunther further teaches:
The system of Claim 2, wherein the analytics comprise one or more graphs (¶ 194: graphs) and one or more charts (¶ 163: charts).
For claim 4, Gunther and Liu teach all the limitations of claim 3 above, and Gunther further teaches:
The system of Claim 3, wherein the one or more graphs and one or more charts represent historical data related to the one or more financial products (¶ 195: historical analysis).
For claim 5, Gunther and Liu teach all the limitations of claim 1 above, and Liu further teaches:
The system of Claim 1, wherein a gesture module interprets the gesture or indicator provided by the user to determine if the user has accepted or denied each of the financial products (¶ 59: acceptance or denial based on input).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the product generation in Gunther by adding the electronic functionalities of Liu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating communication with many users—through an electronic system—a benefit explicitly disclosed by Liu (¶ 4: electronic system provides benefit of exposure to more users).

For claim 7, Gunther and Liu teach all the limitations of claim 1 above, and Gunther further teaches:
The system of Claim 1, wherein the watch list is transmittable to a social media system (¶ 73: social network service for sharing the generated investment products).
For claim 8, Gunther and Liu teach all the limitations of claim 1 above, and Gunther further teaches:
The system of Claim 1, further comprising a search engine to permit the user to search financial products (¶ 285: search functionalities).
For claim 9, Gunther teaches:
An financial product discover system, comprising (¶ 67: electronic platform):
a financial product database configured to store a plurality of financial product information (¶ 69: databases storing information associated with investment products);
a user interface module to provide each the plurality of financial product information in a company window and a financial product information window, each provided on the user interface provided on the display of the computing device (Fig. 12B, ¶ 162: user interface displaying information about investment product);
a communications module to receive a gesture or an indicator provided by the user on the user interface of the computing device . . ., and wherein the user interacts with historical information corresponding to the financial (¶ 162–163: user makes selections from multiple options for parameters related to investment product; ¶ 210: interface can be touch screen interactions);
a processor to . . . accept or deny the financial product displayed to the user via the user interface module, wherein accepting the financial product saves the financial product to a watchlist in operable communication with a user portfolio database to store accepted financial products and associate the stored financial products with a user profile and the watch list (¶ 183: products may be added to investment queue; ¶ 200: user profile includes saved products).
Gunther does not teach: wherein the gesture is a swipe and the indicator is the selection of one of at least two icons; and analyze the gesture or indicator.
Liu, however, teaches:
wherein the gesture is a swipe and the indicator is the selection of one of at least two icons (¶ 50: shaking or touching button on touch screen); and
analyze the gesture or indicator (¶ 67: accept icon and deny icon; ¶ 59: acceptance or denial based on input).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the product generation in Gunther by adding the electronic functionalities of Liu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating communication with many users—through an electronic system—a benefit explicitly disclosed by Liu (¶ 4: electronic system provides benefit of exposure to more users).
For claim 10, Gunther and Liu teach all the limitations of claim 9 above, and Gunther further teaches:
The system of Claim 9, wherein the user interface module provides a plurality of analytics corresponding to the financial product (¶ 195: historical analysis).
For claim 11, Gunther and Liu teach all the limitations of claim 10 above, and Gunther further teaches:
The system of Claim 10, wherein the analytics comprise one or more graphs (¶ 194: graphs) and one or more charts (¶ 163: charts).
For claim 12, Gunther and Liu teach all the limitations of claim 11 above, and Gunther further teaches:
The system of Claim 11, wherein the one or more graphs and one or more charts represent historical data related to the one or more financial products (¶ 195: historical analysis).
For claim 13, Gunther and Liu teach all the limitations of claim 12 above, and Liu further teaches:
The system of Claim 12, wherein a gesture module interprets the gesture or indicator provided by the user to determine if the user has accepted or denied each of the financial products (¶ 59: acceptance or denial based on input).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the product generation in Gunther by adding the electronic functionalities of Liu.  One of ordinary skill in the art would have been motivated to (¶ 4: electronic system provides benefit of exposure to more users).
For claim 20, Gunther teaches:
A financial product discovery system, comprising (¶ 67: electronic platform):
a financial product database configured to store a plurality of financial product information (¶ 69: databases storing information associated with investment products);
a user interface module to provide each the plurality of financial product information in a company window and a financial product information window, each provided on the user interface provided on the display of the computing device (Fig. 12B, ¶ 162: user interface displaying information about investment product);
a communications module to receive a gesture or an indicator provided by the user on the user interface of the computing device . . ., and wherein the user interacts with historical information corresponding to the financial product (¶ 162–163: user makes selections from multiple options for parameters related to investment product; ¶ 210: interface can be touch screen interactions);
a matching engine in operable communication with the communications module, the matching engine to perform the following (¶ 111–112: product generation system for matching products)
generate a pool of financial products (¶ 178: list of customized investment products);
apply a filter provided by the user (¶ 187: user may apply filter);
apply a financial product evaluation algorithm (¶ 237: structured product may be selected by algorithm);
provide results to the user interface, wherein the results include the plurality of financial products (Fig. 12B, ¶ 162: user interface displaying information about investment product); and
wait for a user interaction with each of the plurality of financial products (¶ 162–163: user makes selections from multiple options for parameters related to investment product; ¶ 210: interface can be touch screen interactions);
a processor to . . . accept or deny the financial product displayed to the user via the user interface module, wherein accepting the financial product saves the financial product to a watch list in operable communication with a user portfolio database to store accepted financial products and associate the stored financial products with a user profile and the watch list (¶ 183: products may be added to investment queue; ¶ 200: user profile includes saved products).
Gunther does not teach: wherein the gesture is a swipe and the indicator is the selection of one of at least two icons; and analyze the gesture or indicator.



wherein the gesture is a swipe and the indicator is the selection of one of at least two icons (¶ 50: shaking or touching button on touch screen); and
analyze the gesture or indicator (¶ 67: accept icon and deny icon; ¶ 59: acceptance or denial based on input).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the product generation in Gunther by adding the electronic functionalities of Liu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating communication with many users—through an electronic system—a benefit explicitly disclosed by Liu (¶ 4: electronic system provides benefit of exposure to more users).
Claims 6 and 14–19 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther, U.S. Patent App. No. 2018/0158142 (“Gunther”) in view of Liu, U.S. Patent App. No. 2013/0151372 (“Liu”) and Short et al., U.S. Patent App. No. 2014/0106836 (“Short”).
For claim 6, Gunther and Liu teach all the limitations of claim 1 above.  The combination of Gunther and Liu does not teach: wherein a ranking module ranks the user on a leaderboard.
	Short, however, teaches:
The system of Claim 1, wherein a ranking module ranks the user on a leaderboard (¶ 47: leaderboard ranking user performance).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the product generation in Gunther and the electronic functionalities in Liu by adding the rankings from Short.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining whether (¶ 2: trading games can determine individual potential for becoming skilled financial forecaster; ¶ 4: invention in part involves tracking user performances against one another).  Gunther and Short are both related to monitoring investments, so one of ordinary skill in the art would have been motivated to make this monitoring even more effective by combining these systems together.
For claim 14, Gunther and Liu teach all the limitations of claim 13 above.  The combination of Gunther and Liu does not teach: wherein a ranking module ranks the user on a leaderboard.
	Short, however, teaches:
The system of Claim 13, wherein a ranking module ranks the user on a leaderboard (¶ 47: leaderboard ranking user performance).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the product generation in Gunther and the electronic functionalities in Liu by adding the rankings from Short.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining whether users can be skilled traders—through tracking user performance—a benefit explicitly disclosed by Short (¶ 2: trading games can determine individual potential for becoming skilled financial forecaster; ¶ 4: invention in part involves tracking user performances against one another).  Gunther and Short are both related to monitoring investments, so one of ordinary skill in the art would have been motivated to make this monitoring even more effective by combining these systems together.
For claim 15, Gunther, Liu, and Short teach all the limitations of claim 14 above, and Gunther further teaches:
The system of Claim 14, wherein the watch list is transmittable to a social media system (¶ 73: social network service for sharing the generated investment products).
For claim 16, Gunther, Liu, and Short teach all the limitations of claim 15 above, and Gunther further teaches:
The system of Claim 15, further comprising a search engine to permit the user to search financial products (¶ 285: search functionalities).
For claim 17, Gunther, Liu, and Short teach all the limitations of claim 16 above, and Liu further teaches:
The system of Claim 16, wherein the at least two icons comprise an accept icon and a deny icon (¶ 67: accept icon and deny icon).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the product generation in Gunther and the rankings in Short by adding the electronic functionalities from Liu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating communication with many users—through an electronic system—a benefit explicitly disclosed by Liu (¶ 4: electronic system provides benefit of exposure to more users).



For claim 18, Gunther, Liu, and Short teach all the limitations of claim 17 above, and Gunther further teaches:
The system of Claim 17, further comprising . . . to permit the user to interact with historical financial product information (¶ 170: user may get additional information).
Gunther does not teach: an information icon.
Liu, however, teaches:
an information icon (¶ 56: information icon).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the product generation in Gunther and the rankings in Short by adding the electronic functionalities from Liu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating communication with many users—through an electronic system—a benefit explicitly disclosed by Liu (¶ 4: electronic system provides benefit of exposure to more users).
For claim 19, Gunther, Liu, and Short teach all the limitations of claim 18 above, and Gunther further teaches:
The system of Claim 18, wherein the historical financial product information includes a summary of the financial product (¶ 202: summary view).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Green, U.S. Patent No. 7,013,291 discloses searching and filtering stocks based on various parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you 



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696